DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/653,583 filed on 10/15/2019 claims benefit of 62/745,877 filed on 10/15/2018.  

Response to Amendment
This office action is in response to Amendments submitted on 04/07/2022 wherein claims 1-20 and 22-23 are pending and ready for examination.  Claim 21 has been previously cancelled.

Claim Objections
Independent Claim 1 is objected to because of the following informalities:  

Regarding Independent claim 1, applicant uses the phrase “determining a plurality of a phase-angle changes” (line 8).  Examiner believes this to be a typographical error and “determining a plurality of a phase-angle changes” should read “determining a plurality of the phase-angle changes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic et al., hereinafter Atanackovic, U.S. Pub. No. 2008/0059088 A1, in view of Staats, U.S. Pub. No. 2002/0101231 A1, in view of Rhoads et al., U.S. Pub. No. 2016/0198245 A1, in view of Texas Instruments Incorporated, hereinafter TI, “Percentiles & z-scores,” downloaded from https://education.ti.com › files › percentiles—zscores, as evidenced by 6σSTUDY GUIDE.COM, downloaded from  https://sixsigmastudyguide.com/standard-deviation/    

Regarding independent claim 1 Atanackovic teaches: 
	A method of collecting and characterizing phase-angle measurements of a power network (Atanackovic, abstract, ¶ 0006), comprising: 
	receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network (Atanackovic, ¶ 0006-¶ 0010, Atanackovic teaches using a “plurality of phasor measurement units” wherein “the phasor measurement units provide positive sequence voltage and current phasor measurements to the computer” (¶ 0010).  Atanackovic also teaches “The phasor measurements may include a magnitude and a phase angle” (¶ 0007) thereby teaching “receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network”); 
		determining a plurality of a phase-angle changes, each phase-angle change being the difference between phase angles,
		calculating a phase-angle change average as the average of the plurality of phase- angle changes, and 
		subtracting the phase-angle change average from each first phase-angle measurement (Atanackovic, ¶ 0031-¶ 0035, ¶ 0042.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement” 
(¶ 0031) where the “other (i.e. non-reference) phasor measurements are corrected by subtracting the reference phase angle value from the value of the angle being corrected” 
(¶ 0035) thereby teaching “a plurality of a phase-angle changes,”  Additionally, Atanackovic teaches for “each phasor measurement, the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” where the “mean” indicates an “average” and “standard deviation” is a measure of how dispersed the data is in relation to the mean as evidenced by 6σSTUDY GUIDE.COM (page 1) which gives an indication of “the average of the plurality of phase- angle changes”  as the standard deviation calculation involves subtraction of an average as evidenced by 6σSTUDY GUIDE.COM (page 1, formulas));
	Atanackovic discloses the determining, average, and subtracting of phase angle changes, Atanackovic does not disclose this as part of the normalizing of the phase angle measurements. 
	However, TI shows the normalizing of data to corresponding standard deviation values (see page 1). 
	It would have been obvious to have normalized the phase angle change values to standard deviation in order to more readily identify outliers in the phase angle change values. 
	Although Atanackovic discloses the determining step of phase angle changes, Atanackovic fails to disclose determining a plurality of a phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device, calculating a phase-angle change average as the average of the plurality of phase-angle changes.  
	However, Staats teaches the determination of the average of phase angle changes from phase angle measurements of a plurality of devices (Staats, fig 3, fig 7, claim 22, ¶ 0035-¶ 0036, ¶ 0126, ¶ 0135:  Staats teaches a plurality of monitors (13 and 14 in fig 3) connected to the transmission line consisting of three separated conductors (¶ 0035) where the monitors record information associated with “the electromagnetic fields generated by the voltages and currents associated with the respective lines” (¶ 0036).  Each of the monitors consists of a plurality of magnetic field and electric field sensors (fig 7, ¶ 0126).  A microcontroller receives data from the sensors and determines the phase angle difference between the magnetic and electric field probes.  The “process is repeated a set number of times and the average phase angle difference from the magnetic and the electric field sensors is computed” (¶ 0135) thereby disclosing “calculating a phase-angle change average as the average of the plurality of phase angle changes”).     
	It would have been obvious to use the average of phase angle changes from phase angle measurements of a plurality of devices as a baseline for determining abnormal measurements because such an average is a representation of the typical operating state of the system.	
	Atanackovic teaches:
	monitoring the power network using the normalized phase-angle measurements (Atanackovic, ¶ 0006, ¶ 0035.  Atanackovic teaches correcting the “acquired phasor measurements” with respect to a “reference phasor measurement” (¶ 0031) and monitoring the “phase angle stability” (¶ 0035) using the corrected “acquired phasor measurements” which then become the “normalized phase-angle measurements.”  The phase angles are measured by the phasor measurement unit (PMU) and which are used to “monitor the power network” 
(¶ 0006) therefore Atanackovic teaches “monitoring the power network using the normalized phase-angle measurements”),
	Atanackovic does not teach:
	the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold.  
	Rhoads teaches:
	the monitoring the power network including one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold (Rhoads, ¶ 0143.  Rhoads teaches “When the smart meter detects that the local phase measurement has deviated more than a threshold from the power source relative to which islanding is being monitored, it triggers islanding protection” where “The islanding protection triggered in response may employ existing methods for disconnect and re-connect management” thereby teaching “removing” a “monitoring device” when the phase angle measurements over time breach a noise threshold”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including the teaching of removing devices with faulty data as disclosed by Rhoads in order to “accurately and economically determine the power phase of an individual premise” (Rhoads, ¶ 0007).

Regarding claim 2 Atanackovic as modified teaches:
	collecting the first phase-angle measurements from the power network with the plurality of line monitoring devices (Atanackovic, ¶ 0007, and ¶ 0010.  Atanackovic teaches “a plurality of phasor measurement units, the phasor measurement units located at a plurality of power substations; wherein the phasor measurement units provide positive sequence voltage and current phasor measurements” (¶ 0010) where “the phasor measurements may include a magnitude and a phase angle (¶ 0007) thereby teaching “collecting the first phase-angle measurements from the power network with the plurality of line monitoring devices”).

Regarding claim 4 Atanackovic as modified teaches:
	collecting the phase measurements comprises measuring a current of conductors of the power network (Atanackovic, ¶ 0031.  Atanackovic teaches “Current and voltage magnitudes are samples from conventional metering equipment (¶ 0031) thereby teaching “measuring a current of conductors of the power network”). 

Regarding claim 5 Atanackovic as modified teaches:
	measuring a voltage of conductors of the power network (Atanackovic, ¶ 0031.  Atanackovic teaches “Current and voltage magnitudes are samples from conventional metering equipment (¶ 0031) thereby teaching “measuring a voltage of conductors of the power network”). 

Regarding claim 6 Atanackovic as modified teaches:
	normalizing received phase-angle measurements over time by comparing additional phase-angle measurements from each of the plurality of monitoring devices with a corresponding previous normalized phase-angle measurement (Atanackovic, ¶ 0031.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement”(¶ 0031) where “acquired phasor measurements” reads on “additional phase-angle measurements from each of the plurality of monitoring devices” and “the reference phasor measurement” reads on the “previous normalized phase-angle measurement” and “corrected in light of” implies “normalizing”). 
	
Regarding Independent Claim 17 Atanackovic teaches: 
	A non-transitory computing device readable medium having instructions stored thereon, wherein the instructions are executable by a processor to cause a computing device to perform a method comprising (Atanackovic, fig 1, ¶ 0010): 
	receive a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on a power network (Atanackovic, ¶ 0006-¶ 0010, Atanackovic teaches using a “plurality of phasor measurement units” wherein “the phasor measurement units provide positive sequence voltage and current phasor measurements to the computer” (¶ 0010).  Atanackovic also teaches “The phasor measurements may include a magnitude and a phase angle” (¶ 0007) thereby teaching “receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network”); 
	normalize the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: 
		determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices, 			calculating a phase-angle change average as the average of the plurality of phase- angle changes, and 
		subtracting the phase-angle change average from each first phase-angle measurement (Atanackovic, ¶ 0031-¶ 0035, ¶ 0042.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement” 
(¶ 0031) thereby teaching “normalizing the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices.”  Atanackovic also teaches the “other (i.e. non-reference) phasor measurements are corrected by subtracting the reference phase angle value from the value of the angle being corrected” 
(¶ 0035) thereby teaching “determining a plurality of a phase-angle changes.”  Additionally, Atanackovic teaches for “each phasor measurement, the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” where the “mean” indicates an “average” and “standard deviation” is a measure of how dispersed the data is in relation to the mean as evidenced by 6σSTUDY GUIDE.COM (page 1) which gives an indication of “the average of the plurality of phase- angle changes.”  as the standard deviation calculation involves subtraction of an average as evidenced by 6σSTUDY GUIDE.COM (page 1, formulas));
	Atanackovic discloses the determining, average, and subtracting of phase angle changes, Atanackovic does not disclose this as part of the normalizing of the phase angle measurements. 
	However, TI shows the normalizing of data to corresponding standard deviation values (see page 1).
	It would have been obvious to have normalized the phase angle change values to standard deviation in order to more readily identify outliers in the phase angle change values.  
	Although Atanackovic discloses the determining step of phase angle changes, Atanackovic fails to disclose determining a plurality of a phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device, calculating a phase-angle change average as the average of the plurality of phase-angle changes.  
	However, Staats teaches the determination of the average of phase angle changes from phase angle measurements of a plurality of devices (Staats, fig 3, fig 7, ¶ 0035-¶ 0036, ¶ 0126, ¶ 0135:  Staats teaches a plurality of monitors (13 and 14 in fig 3) connected to the transmission line consisting of three separated conductors (¶ 0035) where the monitors record information associated with “the electromagnetic fields generated by the voltages and currents associated with the respective lines” (¶ 0036).  Each of the monitors consists of a plurality of magnetic field and electric field sensors (fig 7, ¶ 0126).  A microcontroller receives data from the sensors and determines the phase angle difference between the magnetic and electric field probes.  The “process is repeated a set number of times and the average phase angle difference from the magnetic and the electric field sensors is computed” (¶ 0135) thereby disclosing “calculating a phase-angle change average as the average of the plurality of phase angle changes”).     
	It would have been obvious to use the average of phase angle changes from phase angle measurements of a plurality of devices as a baseline for determining abnormal measurements because such an average is representation of the typical operating state of the system.	
 	Atanackovic teaches:
	monitoring the power network using the normalized phase-angle measurements (Atanackovic, ¶ 0006, ¶ 0035.  Atanackovic teaches correcting the “acquired phasor measurements” with respect to a “reference phasor measurement” (¶ 0031) and monitoring the “phase angle stability” (¶ 0035) using the corrected “acquired phasor measurements” which then become the “normalized phase-angle measurements.”  The phase angles are measured by the phasor measurement unit (PMU) and which are used to “monitor the power network” (¶ 0006) therefore Atanackovic teaches “monitor the power network using the normalized phase-angle measurements”),
	Atanackovic does not teach:
	the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold.  
	Rhoads teaches:
	the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold (Rhoads, ¶ 0143.  Rhoads teaches “When the smart meter detects that the local phase measurement has deviated more than a threshold from the power source relative to which islanding is being monitored, it triggers islanding protection” where “The islanding protection triggered in response may employ existing methods for disconnect and re-connect management” thereby teaching “removing” a “monitoring device” when the phase angle measurements over time breach a noise threshold”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including the teaching of removing devices with faulty data as disclosed by Rhoads in order to “accurately and economically determine the power phase of an individual premise” (Rhoads, ¶ 0007).

Regarding Independent Claim 18 Atanackovic teaches:
	A power line monitoring system (Atanackovic, ¶ 0010), comprising: 
	a plurality of line monitoring devices configured to collect phase-angle measurements for each phase of a power network over time (Atanackovic, ¶ 0007, ¶ 0010.  Atanackovic teaches “a plurality of phasor measurement units, the phasor measurement units located at a plurality of power substations; wherein the phasor measurement units provide positive sequence voltage and current phasor measurements” (¶ 0010) where “the phasor measurements may include a magnitude and a phase angle (¶ 0007) thereby teaching “collect phase-angle measurements for each phase of a power network over time”); and 
	a remote computing device configured to receive the phase-angle measurements from the plurality of line monitoring devices (Atanackovic, ¶ 0028.  Atanackovic teaches “each PMU 100 measuring and streaming live electric system data to a computer” (¶ 0028) where the “PMU’s (100) convey information to computer (110) via conventional means . . . or a wireless network” implying the computer system may be a “remote computing device”), the remote computing device being configured to: 
	normalize first phase-angle measurements of the phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: 
		determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices, 			calculating a phase-angle change average as the average of the plurality of phase- angle changes, and 
		subtracting the phase-angle change average from each first phase-angle measurement (Atanackovic, ¶ 0031-¶ 0035, ¶ 0042.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement” (¶ 0031) thereby teaching “normalizing the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices.”  Atanackovic also teaches the “other (i.e. non-reference) phasor measurements are corrected by subtracting the reference phase angle value from the value of the angle being corrected” (¶ 0035) thereby teaching “determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices.”  Additionally, Atanackovic teaches for “each phasor measurement, the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” where the “mean” indicates an “average” and “standard deviation” is a measure of how dispersed the data is in relation to the mean as evidenced by 6σSTUDY GUIDE.COM (page 1) which gives an indication of “the average of the plurality of phase- angle changes.” as the standard deviation calculation involves subtraction of an average as evidenced by 6σSTUDY GUIDE.COM (page 1, formulas));
	Atanackovic discloses the determining, average, and subtracting of phase angle changes, Atanackovic does not disclose this as part of the normalizing of the phase angle measurements. 
	However, TI shows the normalizing of data to corresponding standard deviation values (see page 1). 
	It would have been obvious to have normalized the phase angle change values to standard deviation in order to more readily identify outliers in the phase angle change values. 
	Although Atanackovic discloses the determining step of phase angle changes, Atanackovic fails to disclose determining a plurality of a phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device, calculating a phase-angle change average as the average of the plurality of phase-angle changes.  
	However, Staats teaches the determination of the average of phase angle changes from phase angle measurements of a plurality of devices (Staats, fig 3, fig 7, ¶ 0035-¶ 0036, ¶ 0126, ¶ 0135:  Staats teaches a plurality of monitors (13 and 14 in fig 3) connected to the transmission line consisting of three separated conductors (¶ 0035) where the monitors record information associated with “the electromagnetic fields generated by the voltages and currents associated with the respective lines” (¶ 0036).  Each of the monitors consists of a plurality of magnetic field and electric field sensors (fig 7, ¶ 0126).  A microcontroller receives data from the sensors and determines the phase angle difference between the magnetic and electric field probes.  The “process is repeated a set number of times and the average phase angle difference from the magnetic and the electric field sensors is computed” (¶ 0135) thereby disclosing “calculating a phase-angle change average as the average of the plurality of phase angle changes”).     
	It would have been obvious to use the average of phase angle changes from phase angle measurements of a plurality of devices as a baseline for determining abnormal measurements because such an average is representation of the typical operating state of the system.	
	Atanackovic teaches:
	monitoring the power network using the normalized phase-angle measurements (Atanackovic, ¶ 0006, ¶ 0035.  Atanackovic teaches correcting the “acquired phasor measurements” with respect to a “reference phasor measurement” (¶ 0031) and monitoring the “phase angle stability” (¶ 0035) using the corrected “acquired phasor measurements” which then become the “normalized phase-angle measurements.”  The phase angles are measured by the phasor measurement unit (PMU) and which are used to “monitor the power network” (¶ 0006) therefore Atanackovic teaches “monitor the power network using the normalized phase-angle measurements”),
	Atanackovic does not teach:
	the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold.  
	Rhoads teaches:
	the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold (Rhoads, ¶ 0143.  Rhoads teaches “When the smart meter detects that the local phase measurement has deviated more than a threshold from the power source relative to which islanding is being monitored, it triggers islanding protection” where “The islanding protection triggered in response may employ existing methods for disconnect and re-connect management” thereby teaching “removing” a “monitoring device” when the phase angle measurements over time breach a noise threshold”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including the teaching of removing devices with faulty data as disclosed by Rhoads in order to “accurately and economically determine the power phase of an individual premise” (Rhoads, ¶ 0007).
	
Regarding claim 20 Atanackovic as modified teaches:
	calculating one or both of the mean and standard deviation of the normalized phase-angle measurements over time for each of the plurality of monitoring devices (Atanackovic, ¶ 0009, 
¶ 0035.  Atanackovic teaches “correcting the acquired phasor measurements and determining a standard deviation for the acquired phasor measurements (¶ 0009) where the “phasor measurements may include a magnitude and a phase angle” (¶ 0007) where correcting reads on “normalizing” as “the phasor measurements are corrected by subtracting the reference phase angle value from the value of the angle being corrected” (¶ 0035).  Atanackovic teaches “the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” (¶ 0035) where “dynamically updated” implies “over time”) 

Claims 7-10, 14-16, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic in view of Staats, in view of Rhoads, as modified as applied to claim 1 and claim 22 respectively above, and further in view of Yu, U.S. Pub. No., 2021/0285994.
	
Regarding claim 7 Atanackovic as modified does not teach:
	wherein grouping the plurality of line monitoring devices by identifying cluster centers of the plurality of clusters.
	Yu teaches:
	wherein grouping the plurality of line monitoring devices by identifying cluster centers of the plurality of clusters (Yu, ¶ 0063, Yu teaches “k-means clustering” by using “different sets of random initial cluster centers” implies that cluster centers have been identified).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 8 Atanackovic as modified does not teach:
	 for each of a plurality of candidate cluster center values, computing a sum of squares of differences between each of the phase measurements and said potential cluster center value; and 
	determining the cluster centers for which the sum of squares is the lowest
	Yu teaches:
	 for each of a plurality of candidate cluster center values, computing a sum of squares of differences between each of the phase measurements and said potential cluster center value; and 
	determining the cluster centers for which the sum of squares is the lowest (Yu, ¶ 0062 - ¶ 0063, Yu teaches using “different sets of random initial cluster centers” which reads on “a plurality of candidate cluster center values” and after computing the cluster center computing “the sum of squared distances” (¶ 0063) selecting the “clustering result with the smallest sum of squared distances”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 9 Atanackovic as modified does not teach:
	the potential cluster center values comprise three potential cluster center values spaced 120 degrees apart
	Yu teaches:
	the potential cluster center values comprise three potential cluster center values spaced 120 degrees apart (Yu, fig 1, ¶ 0036, ¶ 0058-¶ 0059, Yu teaches for a three-phase circuit each pair of the three voltage phasors are 120 degrees apart (¶ 0036), and that “meters need to be clustered into three groups” (¶ 0059) therefore each pair of clusters centers will be 120 degrees apart). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 10 Atanackovic as modified does not teach:
	grouping the plurality of line monitoring devices by assigning each line monitoring device of the plurality of line monitoring devices to a cluster of a plurality of clusters with a cluster center closest to the line monitoring devices phase measurements.
	Yu teaches:
	grouping the plurality of line monitoring devices by assigning each line monitoring device of the plurality of line monitoring devices to a cluster of a plurality of clusters with a cluster center closest to the line monitoring devices phase measurements (Yu, fig 1, ¶ 0057- ¶ 0059, ¶ 0062, ¶ 0083-¶ 0086, Yu teaches “smart meters,” which reads on “line monitoring device,” are grouped or assigned to the closet cluster where “The closest cluster is the cluster that has the minimum sum of squared distances with all the data points Di” (Algorithm 1 Constrained k-means clustering algorithm #3 page 20) (D is the whole data set and Di is a subset (¶ 0062)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 14 Atanackovic as modified does not teach:
	selecting an A-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters; and 
	assigning the cluster to be an A-phase cluster.
	Yu teaches:
	selecting an A-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters; and 
	assigning the cluster to be an A-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints”
(¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
 	
Regarding claim 15 Atanackovic as modified does not teach:
	selecting a C-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with a central cluster center value; and 
	assigning the cluster with the central cluster center value to be a C-phase cluster
	selecting a C-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with a central cluster center value; and 
	Yu teaches:
	assigning the cluster with the central cluster center value to be a C-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints” (¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 16 Atanackovic as modified does not teach:
	selecting a B-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with the largest cluster center value; and 
	assigning the cluster with the largest cluster center value to be a B-phase cluster.
	Yu teaches:
	selecting a B-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with the largest cluster center value; and 
	assigning the cluster with the largest cluster center value to be a B-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints” (¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 19 Atanackovic as modified does not teach:
	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network;
	selecting, from the plurality of line monitoring devices and for each cluster of the plurality of clusters, one or more reference devices to characterize a conductor phase value of said each cluster of the plurality of clusters.
	Yu teaches:
	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network (Yu, fig 2, fig 3, fig 4, fig 7, ¶ 0012, ¶ 0040 - ¶ 0051, Yu teaches “phase identification which uses voltage metering data” (¶ 0012), and that the “A framework of embodiments disclosed herein performs phase identification algorithm by clustering smart meter data” (¶ 0040).  Fig 2 depicts the identification of “the phase connectivity of each cluster,” and fig 3 and 4 depict the clustering of the data representing three clusters.  Therefore “a plurality of clusters representing each phase of the power network” is taught by Yu.    
	selecting, from the plurality of line monitoring devices and for each cluster of the plurality of clusters, one or more reference devices to characterize a conductor phase value of said each cluster of the plurality of clusters (Yu, fig 2, ¶ 0064, Yu teaches “Since the customers in the same cluster should have the same phase connection, an embodiment can identify the phase of each cluster by picking a small number of customers from that cluster and identifying their phase connectivity” (¶ 0064) where “picking a small number of customers” reads on “one or more references devices” as each customer would be associated with a “smart meter” which reads on “line monitoring device(s)”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 22 Atanackovic as modified does not teach:
	setting one of the plurality of monitoring devices as a reference device having a previously set phase characterization; 
	identifying a cluster of a plurality of clusters of the plurality of monitoring devices based on the normalized phase-angle measurements; 
	characterizing the cluster based on previously set phase characterization.
	Yu teaches:
	setting one of the plurality of monitoring devices as a reference device having a previously set phase characterization; 
	identifying a cluster of a plurality of clusters of the plurality of monitoring devices based on the normalized phase-angle measurements; 
	characterizing the cluster based on previously set phase characterization (Yu, fig 1, fig 2,
¶ 0040-¶ 0047, Yu teaches “distribution connectivity information,” (¶ 0042) which reads on “previously set phase characterization” is obtained from “the electric distribution system (100)” (¶ 0042) which reads on “reference device.”  Additionally, “customer voltage time series are normalized by their standard deviations” and this information is used to group customers into clusters (¶ 0045, fig 2).  Finally, the phase connectivity of each cluster is identified based on “previously set phase characterization” determined previously (¶ 0046-¶ 0047, fig 2)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 23 Atanackovic as modified does not teach:
	after said characterizing, receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices; 	characterizing the additional line monitoring device based on the cluster when the additional phase-angle measurement, or a normalized additional phase-angle measurement based on the additional phase-angle measurement, corresponds to the cluster.
	Yu teaches:
	after said characterizing, receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices; 	characterizing the additional line monitoring device based on the cluster when the additional phase-angle measurement, or a normalized additional phase-angle measurement based on the additional phase-angle measurement, corresponds to the cluster (Yu, ¶ 0062-¶ 0064, Yu teaches k-means clustering in which the cluster center is updated as each data point is assigned to a cluster.  Therefore teaching “receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices” as each device added is different from the previously added devices.  As each device is added the “characterizing” changes).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic in view of Staats, in view of Rhoads, as modified as applied to claim 2 above, and further in view of Gudmundsson et al., hereinafter Gudmundsson, U.S. Pub. No. 2014/0343878 A1.    

Regarding claim 3 Atanackovic as modified does not teach:
	collecting the phase measurements comprises measuring an electric field of conductors of the power network
 Gudmundsson teaches:
	collecting the phase measurements comprises measuring an electric field of conductors of the power network (Gudmundsson, fig 2, ¶ 0009.  Gudmundsson teaches “measuring the magnitude and phase of the electric field within the space under excitation by the one or more power cables of the power line with one or more electric field sensors” (¶ 0009) thereby teaching “collecting the phase measurements comprises measuring an electric field of conductors of the power network”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Gudmundsson in order provide an invention that “can lower capital and installations costs” by “allowing dense, grid-wide deployment and improved capabilities to monitor the grid in real time” (Gudmundsson, 
¶ 0043).

Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic in view of Staats, in view of Rhoads, in view of Yu as modified as applied to claim 10 above, and further in view of Kuhns et al. (hereafter Kuhns), U.S. Pub. No. 2015/0377935 A1.

Regarding claim 11 Atanackovic as modified does not teach:
	each line monitoring device is assigned to the cluster of the plurality of clusters if an angle difference between the normalized phase measurement corresponding to said line monitoring device and the cluster center is below a phase-angle threshold.
	Kuhns teaches:	
	“each line monitoring device is assigned to a cluster of a plurality of clusters if an angle difference between the normalized phase measurement corresponding to said line monitoring device and the cluster center is below a phase-angle threshold” (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred” (¶ 0086).  	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including a phase-angle threshold as disclosed by Kuhns in order to provide a method that “provides techniques to address a number of these shortcomings including variable loads, multistate loads and same load appliance (Kuhns, 
¶ 0066).  

Regarding claim 12 Atanackovic as modified does not teach:
	the phase angle threshold comprises 30 degrees
	Kuhns teaches:
	the phase angle threshold comprises 30 degrees (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred” (¶ 0086).  Kuhns teaches a Z threshold of 30 or 60 (¶ 0084), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 30 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                         
                            30
                            ≥
                            60
                        
                    .      
     
Regarding claim 13 Atanackovic as modified does not teach:
	the phase angle threshold comprises 45 degrees.
	Kuhns teaches:
	the phase angle threshold comprises 45 degrees (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred” (¶ 0086).  Kuhns teaches a Z threshold of 30 or 60 (¶ 0084), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 45 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                         
                            30
                            ≥
                            60
                            .
                        
                    

Response to Arguments
Applicant’s arguments (hereinafter remarks) filed 04/07/2022 have been fully considered.

Regarding Claim Objections, page 8 of applicant’s remarks, based on applicant’s remarks and the amendments made to claims 1, 17, and 18, the claim objections have been withdrawn.
 
Regarding Claim Rejections – 35 U.S.C. ¶ 103 page 8-10, and 11 of applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  The corresponding claim rejections have been withdrawn, new grounds for rejection are presented above.  

Applicant argues “The Office Action also alleges that Atanackovic's discussion of standard deviation (in combination with the SixSigma definition of standard-deviation) as teaching or suggesting the "phase-angle change average" limitation. (Office Action at p. 5). We disagree. Atanackovic teaches "For each phasor measurement, the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle (for example every two seconds using the most recent three acquired samples of a phase angle during the two second period) in order to monitor the phase angle stability." (Atanackovic at [0035]). The calculation of standard deviation and mean in Atanackovic is not used to normalize data of a given device. Instead, it is used to "monitor the phase angle stability." There is no other discussion of standard deviation throughout the Atanackovic reference. Accordingly, this allegation in the Office Action mischaracterizes the reference. Thus, reconsideration and withdrawal of the rejection are respectfully requested for at least this additional reason” (remarks, page 10).   
	Examiner finds Applicant’s arguments persuasive.  New grounds for rejection are presented above.	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girgis, U.S. Pat. No. 4,661,769, teaches linearly relating the frequency deviation of a voltage waveform, to the average rate of change of the phase angle.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865